Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 23, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  152006                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  DANIEL SUTTER and SHERYL SUTTER,                                                                          Joan L. Larsen,
           Plaintiffs-Appellants,                                                                                     Justices

  v                                                                 SC: 152006
                                                                    COA: 320704
                                                                    Ingham CC: 13-000642-CZ
  OCWEN LOAN SERVICING, LLC,
          Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the April 21, 2015
  judgment of the Court of Appeals is considered. Pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we VACATE the judgment of the Court of Appeals and we
  REMAND this case to that court to reconsider whether the plaintiffs’ complaint stated a
  legally cognizable claim of statutory conversion under MCL 600.2919a(1)(a). Hofweber
  v Detroit Trust Co, 295 Mich 96, 100 (1940). The Court of Appeals erred by failing to
  limit its review to the allegations contained in the complaint and by failing to recognize
  the appropriate standard for reviewing the sufficiency of a pleading. See MCR
  2.111(B)(1); Steed v Covey, 355 Mich 504, 511 (1959).

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 23, 2016
           t0316
                                                                               Clerk